Case 1:18-cv-00378-WES-PAS Document 86 Filed 08/06/20 Page 1 of 7 PageID #: 1181




                              UNITED STATES DISTRICT COURT
                                DISTRICT OF RHODE ISLAND

 AMERICAN TRUCKING                             :
 ASSOCIATIONS, INC.; CUMBERLAND                :
 FARMS, INC.; M&M TRANSPORT                    :
 SERVICES, INC.; and NEW ENGLAND               :
 MOTOR FREIGHT, INC.,                          :
      Plaintiffs,                              :
                                               :
 v.                                            :      C.A. No.: 1:18-cv-00378-WES-PAS
                                               :
 PETER ALVITI, JR., in his official            :
 capacity as Director of the Rhode Island      :
 Department of Transportation; Rhode           :
 Island Turnpike and Bridge Authority          :
         Defendants.                           :


       DECLARATION OF CLAIRE RICHARDS, EXECUTIVE COUNSEL TO
  NON-PARTY GOVERNOR GINA M. RAIMONDO IN SUPPORT OF ASSERTION OF
          LEGISLATIVE AND DELIBERATIVE PROCESS PRIVILEGES

         I, Claire Richards, pursuant to 28 U.S.C. § 1746, declare as follows:

         1.     I am Executive Counsel to Governor Gina M. Raimondo, a non-party to this

 litigation.

         2.     Governor Raimondo has delegated to me the responsibility for invoking

 government privileges in this litigation.

         3.     I make this declaration on the basis of my personal knowledge and my review of

 documents in the possession, custody and control of the Office of the Governor.

         4.     On July 22, 2020, the Office of the Attorney General accepted service on behalf

 of the Governor of (1) a subpoena duces tecum (Doc. 75) issued on July 21, 2020, which

 commands the Governor to produce certain documents on or before August 14, 2020 and (2) a

 subpoena for deposition testimony (Doc. 76) issued on July 21, 2020, which commands the

 Governor to appear for a deposition on September 4, 2020.
Case 1:18-cv-00378-WES-PAS Document 86 Filed 08/06/20 Page 2 of 7 PageID #: 1182




        5.       Based on a review of the categories of documents requested and a consideration

 of the likely subjects of deposition testimony, the Governor asserts the legislative and

 deliberative process privileges as set forth herein.

        6.       Request No. 1 to the subpoena duces tecum seeks: Any documents or

 communications in the Office of the Governor’s possession, custody, and control regarding

 efforts to mitigate the economic impact of RhodeWorks on motor carriers that are citizens of

 Rhode Island and on Rhode Island registered vehicle owners.

        7.       The Governor asserts the legislative and deliberative process privileges over any

 responsive documents that were prepared before the RhodeWorks Act was enacted.

        8.       Request No. 2 to the subpoena duces tecum seeks: All documents in the Office of

 the Governor’s possession, custody, and control regarding the actual or expected impact of the

 RhodeWorks maximum $20.00 toll, as set forth in R.I. Gen. Laws § 42-13.1-4(c), on motor

 carriers that are citizens of Rhode Island, as well as on motor carriers that are not citizens of

 Rhode Island.

        9.       To the extent the Office of the Governor has documents that were prepared before

 the RhodeWorks Act was enacted regarding the expected impact of one of the RhodeWorks

 Act’s frequency based discounts, the Governor asserts the legislative and deliberative process

 privileges over such documents.

        10.      Request No. 3 to the subpoena duces tecum seeks: All documents in the Office of

 the Governor’s possession, custody, and control regarding the actual or expected impact of the

 RhodeWorks maximum $40.00 toll, as set forth in R.I. Gen. Laws § 42-13.1-4(d) on motor

 carriers that are citizens of Rhode Island, as well as on motor carriers that are not citizens of

 Rhode Island.



                                                   2
Case 1:18-cv-00378-WES-PAS Document 86 Filed 08/06/20 Page 3 of 7 PageID #: 1183




        11.     To the extent the Office of the Governor has documents that were prepared before

 the RhodeWorks Act was enacted regarding the expected impact of one of the RhodeWorks

 Act’s frequency based discounts, the Governor asserts the legislative and deliberative process

 privileges over such documents.

        12.     Request No. 4 to the subpoena duces tecum seeks: All documents in the Office of

 the Governor’s possession, custody, and control regarding the actual or expected economic

 impact of tolling FHWA Class 6 and Class 7 vehicles under RhodeWorks on motor carriers that

 are citizens of Rhode Island, as well as on motor carriers that are not citizens of Rhode Island.

        13.     To the extent the Office of the Governor has documents that were prepared before

 the RhodeWorks Act was enacted regarding the expected economic impact of tolling FHWA

 Class 6 and Class 7 vehicles, the Governor asserts the legislative and deliberative process

 privileges over such documents.

        14.     Request No. 5 to the subpoena duces tecum seeks: All documents in the Office of

 the Governor’s possession, custody, and control discussing, reflecting, or relating to the potential

 impact of RhodeWorks on motor carriers operating in interstate commerce and/or on motor

 carriers that primarily operate within Rhode Island.

        15.     To the extent the Office of the Governor has documents that were prepared before

 the RhodeWorks Act was enacted as part of the legislative and deliberative process regarding the

 potential impact of Rhodeworks on vehicles engaged in interstate and/or intrastate commerce,

 the Governor asserts the legislative and deliberative process privileges over such documents.

        16.     Request No. 6 to the subpoena duces tecum seeks: All documents in the Office of

 the Governor’s possession, custody, and control reflecting, recording, summarizing, referencing,




                                                  3
Case 1:18-cv-00378-WES-PAS Document 86 Filed 08/06/20 Page 4 of 7 PageID #: 1184




 or discussing the following statements, including without limitation press releases, draft and final

 versions of the statements, audio and video files, and emails or paper correspondence:

        a. The statement made by Governor Raimondo on, or about, May 30, 2015, as

              referenced in paragraph 92 of the Complaint;

        b. The interview conducted by Governor Raimondo on, or about, October 29, 2015 as

              referenced in paragraphs 5 and 80 of the Complaint;

        c. The statement made by Governor Raimondo’s spokesperson on or around November

              8, 2015, as referenced in paragraph 79 of the Complaint;

        d. Any additional documents in the Office of the Governor’s possession, custody, and

              control reflecting, recording, summarizing, referencing, or discussing statements

              made by the Office of the Governor regarding RhodeWorks, including without

              limitation draft and final versions of speeches, presentations, press releases, audio and

              video files, and emails or paper correspondence

        17.      To the extent the Office of the Governor has drafts or documents summarizing or

 discussing the requested statements that were prepared before the RhodeWorks Act was enacted

 as part of the legislative and deliberative process, the Governor asserts the legislative and

 deliberative process privileges over such documents.

        18.      Request No. 7 to the subpoena duces tecum seeks: All analyses, reports, studies,

 or similar documents evaluating the impact of alternative methods, other than tolling large

 commercial vehicles, to raise funds to repair bridges located in Rhode Island.

        19.      To the extent the Office of the Governor has preliminary reports or

 communications underlying or concerning publicly available reports or studies evaluating the

 impact of alternative methods other than tolling large commercial vehicles and those documents



                                                    4
Case 1:18-cv-00378-WES-PAS Document 86 Filed 08/06/20 Page 5 of 7 PageID #: 1185




 pre-date the enactment of the RhodeWorks Act, the Governor asserts the legislative and

 deliberative process privileges over such documents.

           20.   Request No. 8 to the subpoena duces tecum seeks: All analyses of RhodeWorks,

 including without limitation any comments, edits, drafts of proposed bills, red-lines, mark-ups,

 or revisions to proposed bills or drafts in your possession, custody, and control.

           21.   The Governor asserts the legislative and deliberative process privileges over the

 requested documents.

           22.   Request No. 9 to the subpoena duces tecum seeks: All communications between

 the Office of the Governor and any members of the Rhode Island legislature regarding

 RhodeWorks or any alternative method for raising funds to repair bridges located in Rhode

 Island.

           23.   To the extent there are communications between the Office of the Governor and

 any member of the General Assembly regarding the RhodeWorks Act or any alternatives to the

 RhodeWorks Act and those documents pre-date the enactment of the RhodeWorks Act, the

 Governor asserts the legislative and deliberative process privileges.

           24.   It would be unduly burdensome for the Office of the Governor to search for each

 of the categories of documents requested to determine whether it has any documents that do not

 fall within the scope of the legislative and deliberative process privileges or to prepare a

 document by document privilege log for it to assert the legislative and deliberative process

 privileges. This is particularly true at this time, in the midst of a global pandemic, when the

 Governor, as the State’s chief executive officer and commander-in-chief, is statutorily vested

 with the responsibility of “meeting the dangers to the state and people presented by disasters.”

 R.I. Gen. Laws § 30-15-9.



                                                   5
Case 1:18-cv-00378-WES-PAS Document 86 Filed 08/06/20 Page 6 of 7 PageID #: 1186




        25.     Requiring the Office of the Governor to undertake such a search or to prepare

 such a privilege log also would be contrary to the principles that underlie the legislative

 privilege, most notably, encouraging officials performing legislative functions to discharge their

 duties and devote their best efforts and full attention to the public good.

        26.     Finally, to the extent that Plaintiffs seek to depose the Governor on the topics for

 which the Governor has asserted the legislative and deliberative process privileges above, if the

 Court required the Governor to appear for such a deposition, the Governor intends to assert the

 legislative and deliberative process privileges in response to questioning on those topics.



        I declare under the penalty of perjury under the laws of the United States of America that

 the foregoing is true and correct.

        Executed this 6th day of July 2020 in Providence, RI.




                                                               /s/ Claire Richards
                                                               Claire Richards, Esq.




                                                   6
Case 1:18-cv-00378-WES-PAS Document 86 Filed 08/06/20 Page 7 of 7 PageID #: 1187




                                       CERTIFICATION


         I, the undersigned, hereby certify that I filed the within document via the ECF filing
 system and that a copy is available for viewing and downloading. I have also caused a copy to
 be sent via the ECF System to counsel of record on this 6th day of August 2020.


                                                     /s/ John A. Tarantino




                                                7
 1018199.v1
